JAGGARD, J.
(after stating the facts as above).
An examination of the record has satisfied us that, within the familiar rule on this subject, it sustains the findings of the trial court. The situation, then, was this: The title to the land stood in the mother’s name before her death, as in good conscience it should have stood. The daughter .and her husband seek to set aside the deed to the mother, and to secure an unfair advantage of the other heirs, because the husband did not sign the transfer of the contract to the mother, whereby that assignment was avoided. G. S. 1894, § 5532. It is wholly immaterial that defendants can claim no resulting trust under section 4280, G. S. 1894, and no interest in land under section 4213. Nor need the defendants invoke the doctrine of estoppel, al*155though courts of equity are watchful to see that this particular technicality- — the failure of the husband to join in his wife’s deed — does not operate prejudicially to innocent persons misled with respect to it. See Knight v. Schwandt, 67 Minn. 71, 69 N. W. 626; Dobbin v. Cordiner, 41 Minn. 165, 42 N. W. 870, 4 L. R. A. 333, 16 Am. St. •683. For it is elementary that equitable relief is not granted as a matter of course, but only when an adequate appeal has been made to a court, and such facts are shown as to bring the case within a recognized principle of equitable jurisdiction. What the plaintiffs have here presented is not- sufficient for that purpose. On the contrary, the ends of justice would seem to have been subserved by the refusal of the court to interfere with the situation created by the parties themselves.
Order affirmed.